          Case 3:20-cv-00246-JTK Document 13 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


LISA WATKINS,                                    )
Plaintiff                                        )
                                                 )
vs.                                              )   Civil Action No. 3:20-cv-00246 JTK
                                                 )
ANDREW SAUL, Commissioner,                       )
Social Security Administration,                  )
Defendant                                        )


                                          JUDGMENT

       This case is remanded to the Defendant for further administrative action pursuant to sentence

six of the Social Security Act, 42 U.S.C. §405(g).

      SO ADJUDGED on this 25th day of January, 2021.



                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
